Exhibit 10.41

 

Synplicity Variable Incentive Pay Plan

 

Adopted February 17, 2005

 

Plan Summary

 

The Synplicity Variable Incentive Pay Plan (“VIPP”) ties a portion of total
employee compensation to the performance of Synplicity (the “Company”), aligning
employees to a common set of objectives and creating a “performance culture”
throughout the Company. The VIPP becomes effective April 1, 2005. Initially the
plan participants will be all U.S. non-commissioned employees. Other plan
participants may be added to the VIPP by the Board of Directors (“Board”) by
resolution.

 

VIPP payments will be earned and paid quarterly based on achievement of a
quarterly revenue target, quarterly operating income target and one or more
additional Company objectives. VIPP quarterly revenue and quarterly operating
income targets for the entire fiscal year will be determined by the Company’s
Board at the beginning of each fiscal year, and the other Company objectives
will be determined quarterly. The Board will determine whether the various
targets are achieved and calculate the resulting quarterly payouts, with input
from the Chief Executive Officer (CEO). At inception of the VIPP, participating
employees with the exception of the CEO, will receive a one-quarter minimum
guarantee of 100% payment.

 

Variable pay percentages correspond to individual job categories and are
consistent with industry levels as determined by compensation survey
information. The initial variable pay percentages are less than target market
levels, but the percentages will increase annually over a three-year period to a
final variable pay percentage by job category that is market level, as
determined by compensation survey information.

 

Plan Details

 

1. The purpose of the plan is to create a closer risk/reward relationship
between compensation and performance that promotes a “performance culture.”

 

2. Plan Participant Eligibility

 

  a. All non-commissioned, regular U.S. full-time employees are included in the
VIPP.

 

  i. Regular U.S. full-time employees are any U.S. employees who work 30 or more
hours per week, receive full benefits and are included on the Synplicity
payroll. Any employees who are not regular full-time employees are excluded from
the plan.

 

  ii. New hires will participate from date of employment and are eligible to
receive a pro rata share of the plan payout amount in their first quarter of
employment.

 

  iii. A plan participant must be an active, regular full-time, U.S. employee on
the last day of a calendar quarter in order to be eligible for a potential VIPP
payout for that quarter, because payments are considered earned on the last day
of each quarter.

 

  iv. Plan participants for whom employment with the Company is terminated
non-voluntarily shall be an exception to (iii) above and are eligible to receive
plan payout for the quarter of their termination, pro rata based on their length
of employment during the quarter.

 

  v. Employees on leaves of absence shall be an exception to (iii) above and are
eligible for VIPP participation for any portion of leave that is paid by the
Company. For unpaid leaves of any kind, the VIPP will be suspended, and
employees will earn a pro rata share of the incentive for the Company paid
portion during the quarters they are starting or returning from unpaid leave.

 

1 of 1

 



--------------------------------------------------------------------------------

3. Plan Participant Variable Compensation Target Amount and Percentages by Job
Category

 

  a. The target percentage of an employee’s compensation that is variable under
the VIPP (assuming a 100% payout percentage) is based the employees’ job
category and the fiscal year of the program, as follows, with the changes
effective at the beginning of each new calendar year of the program:

 

Job Category

--------------------------------------------------------------------------------

   2005
Variable %


--------------------------------------------------------------------------------

   2006
Variable %


--------------------------------------------------------------------------------

   2007 and
Future
Year
Variable %


--------------------------------------------------------------------------------

CEO

   [***]%    TBD    TBD

Sr. VP/VP

   [***]%    [***]%    [***]%

Director/Sr. Staff Eng.  

   [***]%    [***]%    [***]%

Manager/Staff Eng.

   [***]%    [***]%    [***]%

Individual Contributor

   [***]%    [***]%    [***]%

 

  b. The non-variable and variable amounts of an employee’s compensation are
recalculated and prorated immediately upon any changes in compensation and/or
job category, as applicable.

 

  c. For example, if an employee who is a manager and has cash compensation of
$100,000 receives a 3% annual increase, his compensation going forward will be
established as a $[***] base compensation ($100,000 * [***] * [***]% ), and a $
[***] variable compensation ($100,000 * [***] * [***]% ). The new base amount
will be paid in semi-monthly payments of $ [***] ($[***] / 24), and the variable
amount will be determined in accordance with the payout formula and other terms
of the VIPP. Note that the actual amount of the variable compensation paid to
this employee per quarter may be more or less than $ [***] ($[***] / 4), which
is the amount calculated assuming 100% as the payout percentage. Additionally,
if the compensation increase was effective in the middle of the quarter, the
amounts would be prorated accordingly.

 

  d. Notwithstanding anything to the contrary in this plan, in the event of a
merger, acquisition or other transaction in which the shareholders of the
Company prior to the transaction hold less than 50% of the surviving entity
immediately after the transaction, for purposes of any other Synplicity, Inc.
benefit plan or company agreement as it applies to participants in the VIPP,
“annual base salary” shall be deemed to equal an amount that equals current base
compensation and variable compensation as determined under the terms of the VIPP
calculated using 100% as the payout percentage for the year.

 

4. Plan Payout Formula

 

  a. The “Plan Payout Formula” that determines the payout percentage is as
follows:

 

Plan Payout % = Revenue Achievement x 40% + Operating Income Achievement x 40% +
Company Objective Achievement x 20%

 

This formula “weights” revenue and operating income achievement equally at 40%
each (or a total of 80%) when calculating the payout, and “weights” the other
company objectives at 20% when calculating the payout.

 

  b. For every calendar quarter in which the VIPP is effective (“VIPP Quarter”),
the Company’s Board of Directors will generally determine the Plan Payout % for
that quarter within one month after the quarter ends. The determination by the
Company’s Board of Directors is final and binding.

 

  c. If the computed Plan Payout % as determined in sections 4, 5, 6, and 7
herein exceeds 100%, in no case will the actual quarterly payment above 100% of
VIPP payout exceed 50% of operating profit in excess of the QOIT (defined
below).

 

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission. Omitted portions
have been filed separately with the Commission.

 

2 of 2



--------------------------------------------------------------------------------

5. Process for Plan Communication, Payout Determination, and Payment

 

  a. For every calendar quarter in which the VIPP is effective (“VIPP Quarter”),
Company management will communicate the current quarterly revenue target,
quarterly operating income target, and other VIPP Company objectives to plan
participants at the regular quarterly employee meeting. Additionally, Company
management will communicate the total of the four QRTs and the total of the four
QOITs for the year at the first regular quarterly employee meeting of the year.

 

  b. The Company’s Board of Directors will determine the Plan Payout % for each
quarter within one month after that quarter ends. The determination by the
Company’s Board of Directors is final and binding.

 

  c. Company management will communicate the Plan Payout % for the preceding
VIPP Quarter to plan participants at the regular quarterly employee meeting
following the VIPP Quarter.

 

  d. Payments to employees under the VIPP are anticipated to be made by the 15th
of the second month following the applicable VIPP Quarter, except that the
Company’s Board of Directors can ask management to reasonably delay payment, at
its sole discretion, if it determines that more time is required to make an
accurate determination of the Plan Payout %.

 

6. The Revenue Achievement and Operating Income Achievement used in the Plan
Payout Formula

 

  a. Overview

 

  i. Each year, generally in January, the Company’s Board of Directors will
determine VIPP quarterly revenue targets (“QRT”) and quarterly operating income
targets (“QOIT”) for the current fiscal year after consultation with management.
QRTs and QOITs are determined specifically for the VIPP, and are not necessarily
the same as other internal goals or external financial “guidance” given to the
public in the Company’s financial conference calls.

 

  ii. The Revenue Achievement and Operating Income Achievement in the Plan
Payout Formula are calculated based on how well the Company met its VIPP
quarterly targets. A high Revenue Achievement or Operating Income Achievement
(100% or more) indicates the Company met or exceeded its quarterly targets (QRT,
or QOIT, respectively). A low Revenue Achievement or Operating Income
Achievement (less than 100%) indicates the Company fell short of its quarterly
targets (QRT, or QOIT, respectively). The actual revenue and operating income
numbers for the quarter that are used in the formulas to determine Revenue
Achievement and Operating Income Achievement are taken from the Company’s
financial statements, with actual operating income on a proforma basis.

 

  iii. The QRTs and QOITs will generally not change throughout the year once
they are set by the Board, but the Board does reserve the right to make changes
to the QRTs and QOITs, if, in its sole discretion, market changes warrant
changes to the targets, provided that the changes are made for future quarters,
and not for the current quarter.

 

  b. Process for Determining Revenue Achievement and Operating Income
Achievement

 

  i. Company management calculates the Revenue Achievement and Operating Income
Achievement for a VIPP Quarter and submits them to the Board for review. The
Board reviews management’s calculations and determines the Revenue Achievement
and Operating Income Achievement to be used in the Plan Payout Formula, such
determinations being final and binding.

 

  c. Calculation of Revenue Achievement for a VIPP Quarter

 

  i. Revenue Achievement ranges from 0% to 200% and is determined on a straight
line basis, with QRT achievement resulting in 100% Revenue Achievement, [***]%
or less of QRT achievement resulting in zero Revenue Achievement and [***]% or
more of QRT achievement resulting in 200% Revenue Achievement

 

3 of 3

 

[***] Confidential treatment requested pursuant to a request filed with the
Securities and Exchange Commission. Omitted portions have been filed separately
with the Commission.



--------------------------------------------------------------------------------

  ii. If the actual revenue achieved during the prior VIPP Quarter falls between
[***]% and [***]% of the QRT, the formula for determining Revenue Achievement is
as follows:

 

  ([***] x actual revenue for quarter (in dollars) / QRT (in dollars)) – 9

 

  iii. Example Revenue Achievement calculations:

 

  1. Assume the QRT for a quarter is $15.0M and the actual revenue achieved for
that quarter is $15.2M. The Revenue Achievement equals:

    ([***] x 15.2M / $15.0M) – 9 = [***] or [***]%.

 

  2. Assume the QRT for a quarter is $15.0M and the actual revenue achieved for
that quarter is $13.8M. The Revenue Achievement equals:

    ([***] x 13.8M / $15.0M) – 9 = [***] or [***]%.

 

  d. Operating Income Achievement for a VIPP Quarter

 

  i. As the amount of the VIPP payout affects the financial results of the
Company, throughout the calculation of Operating Income Achievement, “actual
operating income” refers to operating income achieved after the total cost of
the VIPP payout is considered.

 

  ii. Operating Income Achievement ranges from 0% to 200% and is determined on a
straight line basis, with QOIT achievement resulting in 100% Operating Income
Achievement.

 

  iii. Operating Income Achievement during the prior VIPP Quarter will be
determined based on the following formula, with a maximum value of 2.00 (200%)
and a minimum value of 0 (0%):

 

1 + [ (actual operating income-QOIT) / (QRT * [***]) ]

 

  iv. Example Operating Income Achievement calculations (excludes the effect of
computing Operating Income Achievement after consideration of payout of the VIPP
at other than 100%):

 

  1. Assume the QOIT is $1.0M and the QRT is $15M for a quarter, and assume the
actual operating income achieved for that quarter is $1.2M. The Operating Income
Achievement equals:

    1 + [ (1.2-1.0) / (15 * [***]) ]= [***] or [***]%.

 

  2. Assume the QOIT is $1.0M and the QRT is $15M for a quarter, and assume the
actual operating income achieved for that quarter is $0.75M. The Operating
Income Achievement equals:

    1 + [ (0.75-1.0) / (15 * [***]) ]= [***] or [***]%.

 

7. The Company Objective Achievement used in the Plan Payout Formula

 

  a. Overview

 

  i. The Company Objective Achievement is a metric that measures whether the
Company achieves important Company performance objectives that have been
established specifically for the VIPP.

 

  ii. Each VIPP Quarter the Company’s Board of Directors, in consultation with
the CEO, will determine VIPP Company Objectives (“VCOs”) for that VIPP Quarter.
The VCOs may include long term or short term objectives, and some long term VCOs
may be determined at the beginning of the year, and not change throughout the
year.

 

  iii. The VIPP Company Objectives (VCOs) for the current VIPP Quarter will
generally be communicated to VIPP participants at the regular quarterly employee
meeting, along with the determination of the Company Objective Achievement for
the previous quarter. VCOs that are long term in nature will generally be
communicated to participants at the first regular quarterly employee meeting of
the year.

 

[***] Confidential treatment requested pursuant to a request filed with the
Securities and Exchange Commission. Omitted portions have been filed separately
with the Commission.

 

4 of 4



--------------------------------------------------------------------------------

  iv. It is anticipated that there will generally be 2-4 VCOs each VIPP year,
but there may be a fewer, or greater, number.

 

  v. The VIPP Company Objectives (VCOs) may include, but are not limited to the
following areas:

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

  b. Process for Determining the Company Objective Achievement

 

  i. After the end of each quarter, the CEO will provide his recommendation to
the Board as to whether the Company achieved, exceeded, or did not achieve the
prior VIPP Quarter’s VCOs. The CEO will provide whatever information he feels
necessary to support his recommendation to the Board. The Board of Directors, in
its sole discretion, will make the determination as to the achievement of the
VCOs for that prior VIPP Quarter, and will determine the resulting Company
Objective Achievement to be used in the Plan Payout Formula, such determination
being final and binding.

 

  c. Calculation of Company Objective Achievement

 

Board of Director’s determination

--------------------------------------------------------------------------------

   Company Objective Achievement calculation


--------------------------------------------------------------------------------

All VCOs were achieved

   [***]%

All VCOs were exceeded

   [***]%

No VCOs were achieved

   [***]% Combination of the above, if there is more than one VCO for the
quarter (some combination of achieving, exceeding, not achieving)   
Between[***] – [***]%, at the
discretion of the Board

 

8. Conflict Resolution

 

  a. The Board of Directors solely determines the Plan Payout % for a VIPP
Quarter, as well as the QRTs, QOITs, VCOs, and the Revenue Achievement,
Operating Income Achievement, and Company Objective Achievement, and such
decisions are final and binding.

 

  b. Any other conflicts or disputes arising from participation in the program
must first be brought to the attention of the Human Resources Director, who will
attempt to resolve the issue. Should the employee not attain resolution, the
Chief Financial Officer will review the issue and make a determination. If such
other conflict or dispute is not resolved by either the Human Resource Director
or the Chief Financial Officer, the Company’s Chief Executive Officer will
review the dispute and make a final determination.

 

  c.

Any dispute or controversy arising out of, relating to, or in connection with
the VIPP, or the interpretation, validity, construction, performance, breach, or
termination thereof, shall be finally settled by binding arbitration to be held
in Santa Clara County, California under the Employment Dispute Resolution Rules
of the American Arbitration Association as then in effect (the “Rules”). The

 

[***] Confidential treatment requested pursuant to a request filed with the
Securities and Exchange Commission. Omitted portions have been filed separately
with the Commission.

 

5 of 5



--------------------------------------------------------------------------------

 

arbitrator may grant injunctions or other relief in such dispute or controversy.
The decision of the arbitrator shall be final, conclusive and binding on the
parties to the arbitration, and judgment may be entered on the decision of the
arbitrator in any court having jurisdiction. The arbitrator shall apply
California law to the merits of any dispute or claim, without reference to rules
of conflicts of law, and the arbitration proceedings shall be governed by
federal arbitration law and by the Rules, without reference to state arbitration
law. The Company shall pay the costs and expenses of such arbitration, and each
party shall pay its own counsel fees and expenses.

 

9. Changes to the Plan

 

  a. The Company reserves the right to make changes to the plan at any time. All
changes or amendments to the plan are subject to the approval of the Board of
Directors.

 

At Will Employment

 

Employment at the Company is at will. Nothing in this plan modifies the at will
nature of employment at the Company, and the fact that any incentive payments
are earned does not guarantee continued employment at the Company.

 

6 of 6